IN THE
                        TENTH COURT OF APPEALS



                               No. 10-20-00324-CV

                        IN RE GALLIANO MACALLE


                               Original Proceeding

                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 19-000981-CV-272


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed December 16, 2020
[OT06]